245 S.C. 42 (1964)
138 S.E.2d 643
Sallie R. EVANS, Administratrix of the Estate of Roosevelt Evans, Appellant,
v.
Anthony L. BRUCE and William Edwards, of whom Anthony L. Bruce is, Respondent.
18267
Supreme Court of South Carolina.
October 28, 1964.
*43 W.L. Clifton, Esq., of Sumter, for Appellant.
Messrs. Nash & Wilson, of Sumter, for Respondent.
*44 October 28, 1964.
Per Curiam.
This is an appeal by the plaintiff from an order of the lower court sustaining a demurrer to the complaint. The Transcript of Record contains no exception to the order from which the appeal is taken, as required by Rule 4, Sections 1 and 6, of the Rules of this Court, and the appeal must be dismissed on that ground. Appeals are brought before this Court on exceptions which must raise the issues to be decided. In the absence of any exception, as here, there is nothing before us to decide.
The brief of respondent was directed solely to the contention that the appeal should be dismissed upon the ground that the record contained no exceptions on which the appeal could be based. After the filing of respondent's brief, appellant for the first time prepared exceptions to the order of the lower court, and has moved that they be allowed as a part of the record on appeal. We find nothing in the record before us to excuse the failure of appellant to file the necessary exceptions, or to warrant any indulgence by the Court. The motion is accordingly denied.
See: Pudigon v. Goblet, 24 S.C. 476.
Appeal dismissed.